 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   DEAN BEAVER AND LAURIE                     Case No. 11-cv-01842-GPC-KSC
12   BEAVER, HUSBAND AND WIFE;
     et al.,                                    ORDER GRANTING PLAINTIFFS’
13                                              MOTION FOR A CY PRES
                       Plaintiffs,              DISTRIBUTION OF RESIDUAL
14
     v.                                         SETTLEMENT FUND
15
16   TARSADIA HOTELS, A
17   CALIFORNIA CORPORATION; et
     al.,
18
                       Defendants.
19
20
21         Before the Court is Plaintiffs’ motion for a cy pres distribution from the
22   residual settlement fund. (Dkt. No. 326.) No opposition was filed.
23
           This class action alleged violations of the disclosure requirements under the
24
     Interstate Land Sales Full Disclosure Act (“ILSA”) concerning the sale of
25
     condominium units at the Hard Rock in San Diego, CA. (Dkt. Nos. 1, 69.) After
26
     years of contentious litigation, the parties settled. On September 28, 2017, the
27
     Court granted Plaintiffs’ motion for final approval of class action settlement and
28
     judgment and Plaintiffs’ application for attorneys’ fees and costs, and service
                                             -1-               Case No. 11-cv-01842-GPC-KSC
 1   awards. (Dkt. No. 314.) On May 9, 2018, the Court granted approval of the
 2   distribution of settlement funds to Class Members. (Dkt. No. 322.) The final
 3   status report states that 100% of the class members have received and cashed their
 4   settlement distribution checks. (Dkt. No. 324 at 2.) 624 class members received
 5   checks totaling $33,724,038.46. (Dkt. No. 324-1, Sperry Decl. ¶ 8.) After
 6   payment of court approved attorney fees and expenses, class representative service
 7
     awards, class member awards, administration fees and expenses, tax payments,
 8
     appraiser fees, and private investigator fees, the settlement account has a balance
 9
     of $48,609.70. (Dkt. No. 326-2, Suppl. Sperry Decl. ¶ 3.) The excess balance is a
10
     combination of interest accrued on the account and the remaining funds for private
11
     investigator fees not used. (Id.) Plus, the account currently accrues interest at an
12
     average of $85/month. (Id.) Remaining are unbilled administration fees and
13
     expenses concerning post-distribution work that total $20,112.69. (Id. ¶ 4.)
14
15   Therefore, the remaining residual amount is $28,497.24.

16         If there were a second distribution of residual amounts, estimated
17   administration fees and expense would be about $11,000 to include first-class
18   postage, check printing costs, handling Class member communications, necessary
19   address research and updates, bank account maintenance, and other administration
20   activities. (Id.) Therefore, after administration fees and expenses, the amount for a
21   second distribution would be $17,497.24 which would translate to an average of
22
     $28.04 per payee. (Id.) It is to be noted that the original distribution payments
23
     averaged $54,044.93 per payee. (Id.)
24
25         The Distribution Plan, referenced in the Court’s order granting final

26   approval of class action settlement, (Dkt. No. 314 at 32), provides that “any
27   leftover Settlement Administration costs, shall be distributed pro rata to Class
28   members who cashed their checks, unless Plaintiffs’ Counsel, with District Court


                                              -2-              Case No. 11-cv-01842-GPC-KSC
 1   approval, deems the residual too small to efficiently distribute, in which event the
 2   residual will be paid cy pres to an appropriate charity or non-profit suggested by
 3   Plaintiffs and approved by the District Court.” (Dkt. No. 273-7, Schrag Decl., Ex.
 4   E.)
 5
           The cy pres doctrine “allows a court to distribute unclaimed or non-
 6
     distributable portions of a class action settlement fund to the ‘next best’ class of
 7
     beneficiaries.” Nachsin v. AOL, LLC, 663 F.3d 1034, 1036 (9th Cir. 2011). Courts
 8
     have approved cy pres where “proof of individual claims would be burdensome or
 9
10   distribution of damages costly.” Six Mexican Workers v. Ariz. Citrus Growers,

11   904 F.2d 1301, 1305 (9th Cir. 1990). A determination on a cy pres distribution

12   must take into account “the nature of the plaintiffs' lawsuit, the objectives of the
13   underlying statutes, and the interests of the silent class members, including their
14   geographic diversity.” Nachsin, 663 F.3d at 1036. In Nachsin, the Ninth Circuit
15   held that objectives of the Electronic Communications Privacy Act, at issue, had
16   nothing to do with the cy pres donations to Legal Aid Foundation of Los Angeles,
17   the Boys and Girls Clubs of Santa Monica and Los Angeles, and the Federal
18   Judicial Center Foundation. Id. While the cy pres recipient need not be ideal, it
19   must bear “a substantial nexus to the interests of the class members.” Lane v.
20   Facebook, Inc., 696 F.3d 811, 821 (9th Cir. 2012).
21
           Here, Plaintiffs argue that a cy pres distribution is appropriate because all
22
     class members have already received substantial payments and it would be
23
     economically inefficient to distribute such a small residual amount after
24
25   considering the administrative costs of a second distribution. They contend that it

26   would be more appropriate to distribute residual funds to a cy pres recipient. Class
27   counsel has identified San Diego Housing Federation (“SDHF”) as the recipient of
28   the cy pres. Plaintiffs alleged violations of California’s Unfair Competition Law


                                               -3-              Case No. 11-cv-01842-GPC-KSC
 1   (“UCL”) based on violations of the ILSA concerning the class members’ purchases
 2   of condominium units at the Hard Rock in San Diego. California. ILSA imposes
 3   disclosure requirements on developers in order to protect purchasers from false and
 4   deceptive practices. (Dkt. No. 128 at 7.1) SDHF’s mission includes providing
 5   affordable housing opportunities to San Diego residents and educating the public
 6   and policymakers about housing trends and initiatives and informing the public
 7
     about the need for affordable housing in the region. (Dkt. No. 326-1, Russel Decl.
 8
     ¶ 2.) It has also advocated for local and state legislation that responds to the
 9
     current housing crisis by creating more opportunities for housing production at all
10
     income levels. (Id. ¶ 4.) SDHF further provides professional training, networking
11
     opportunities and provides resources for housing policy advocates. (Id. ¶ 3.)
12
     Finally, it hosts an annual conference that brings together fair housing
13
     practitioners, policy makers housing advocates, and developers, community leaders
14
15   and top experts in the field of fair housing to discuss barriers to obtain housing.

16   (Id. ¶ 4.)

17            The Court agrees that it would be burdensome and inefficient to require a
18   second distribution of the residual settlement fund and a cy pres award is more
19   appropriate. Further, the Court concludes that there is a nexus between the cy pres
20   recipient, SDHF, whose work protects and educates homebuyers, and ILSA’s
21   objective of protecting homebuyers from unscrupulous developers. While SDHF
22
     is focused on providing affordable housing to San Diego residents, it also educates
23
     the public about housing trends in the San Diego area, and provides training and
24
     resources for housing policy advocates and works with developers. Finally,
25
     SDHF’s work is geographically focused on San Diego and covers the geographic
26
27
28   1   Page numbers are based on the CM/ECF pagination.


                                                            -4-   Case No. 11-cv-01842-GPC-KSC
 1   scope of the case. Accordingly, the Court GRANTS Plaintiffs’ motion for cy pres
 2   distribution.
 3                                      Conclusion
 4
           Based on the above, the Court GRNATS Plaintiffs’ motion for cy pres
 5
     distribution from the residual settlement fund and approves the distribution of (1)
 6
     $20,112.69 to cover remaining unbilled settlement administrator fees, and (2) a cy
 7
     pres distribution of $28,497.24 plus further accrued interest to San Diego Housing
 8
     Federation. The hearing date set for March 13, 2020 shall be vacated.
 9
           IT IS SO ORDERED.
10
     Dated: March 9, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -5-              Case No. 11-cv-01842-GPC-KSC
